DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 3 October 2022.
Claims 1, 8, and 14 are amended.  
Claims 6, 12, and 19 are cancelled.
Claims 1-5, 7-11, 13-18 and 20 are currently pending and have been examined. 
This action is FINAL.

Response to Arguments and Remarks

Claim Rejections - 35 USC § 112
Claims 6, 12 and 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant has cancelled claims 6, 12, and 19 and rendered moot each of the rejections.  Accordingly, the rejection of claims 6, 12,  and 19 has been withdrawn.    
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 7-9, 13-15 and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varnhagen (US PG Pub. 2018/0222462). Applicant’s amendments and arguments, see remarks page 7, filed 3 October 2022, with respect to the rejection(s) of claim(s) 1, 2, 7-9, 13-15 and 20  under Varnhagen have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grimm previously relied upon in the 35 U.S.C. 103 rejection of claim 6, 12, and 19.  Applicant has amended claims 1, 8, and 14 to include a portion of the subject matter previously recited in claims 6, 12, and 19.  Applicant's arguments regarding Grimm,  see remarks page 8, filed 3 October 2022 have been fully considered but they are not persuasive. 
The  Applicant indicates that Grimm teaches only aggregating road friction information across a plurality of vehicles but does not teach the ego vehicle considering the availability of information.  The examiner disagrees.  Grimm also teaches that the ego vehicle can provide the information across to a plurality of vehicles and thus is aware of the availability of information to the surrounding vehicles (as it sent the information) and further contemplates that the object (target vehicle) can avoid dangerous situations by taking a slightly different tire contact path.  This corresponds to the predicted trajectory of the object is determined in part on availability of the road friction estimates to the object.
 Specifically, as noted in the following rejection, Grimm teaches wherein the host vehicle sends advisories to an object (target vehicle) regarding road friction estimates and thereby can avoid dangerous situations by taking a slightly different tire contact path.  This corresponds to the predicted trajectory of the object is determined in part on availability of the road friction estimates to the object. (see at least Grimm ¶¶ 48-50 “That is, the collection vehicle 270 has participative sensing systems for collecting data about itself and surrounding vehicles and conditions, and sending that data for centralized collection, aggregation and dissemination…..An advisory-receiving vehicle 280—also equivalent to the vehicles 110-150 discussed previously—is any road vehicle equipped with a communications system (such as a telematics system or a V2V/V2I system) capable of receiving advisories from the cloud server 300. If the vehicle 280 has advisory receiving turned on, then it runs a process as shown in FIG. 4…”Further, aggregating data from a plurality of vehicles and providing the information about the condition of the road to a vehicle in the surrounding area in the form of the alert and controlling the object (e.g., employing traction control) based on that information (which corresponds to applicants awareness and thus confidence increasing (see instant specification ¶31).   For example, Grimm ¶¶ 56 and 57 “Participative sensing systems can also be used to collect and disseminate other types of information besides safety-related events and conditions. One example of other data that can be collected, and also benefits from a large number of sampling vehicles, is road surface friction.” and that “the accuracy and timeliness of identified safety-related events and conditions are increased by virtue of the large number of reports on which they are based. Vehicle drivers can benefit from the information contained in the accurate, timely and relevant safety-related advisories—thereby avoiding dangerous situations which would have occurred in absence of the advisories.”  And further Grimm teaches that the information regarding friction can be used to control the object which can also increase confidence that the object will avoid skidding see at least Grimm ¶ 58 “In the case of road surface friction, multiple vehicles which each traverse a slightly different tire contact path, and each of which may be in different phases of braking or acceleration, provide a rich source of data. After the road surface friction data from many vehicles is aggregated and fused, the resulting road friction estimation can be disseminated to driving vehicles where it can be both displayed to drivers and used automatically by vehicle systems such as traction control.” Emphasis added).
The examiner asserts it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Varnhagen with the aforementioned features of Grimm because as Grimm teaches the host vehicle is can provide the advisories to other vehicles and is aware of the availability of the information.  Accordingly, the surrounding vehicles may take a slightly different contact path such that slippery sections of the road due to ice, etc. can be avoided, thus increasing safety of the host vehicle near the surrounding vehicle and the surrounding vehicle itself (least Grimm ¶ 58).

Specification
The amendment filed 3 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The Applicant has amended the independent claims 1, 8, and 14 to recite, inter alia, “wherein the predicted trajectory for the object is determined based in part on…availability of the road friction estimates to the object…”.  Applicant states that adequate support is found in [0031] of the instant application.  However, [0031] discloses that:
“The object intention reflects the predicted intention of other road users at the applicable time, whereas the object trajectory reflects the predicted trajectory of other road users at the applicable time. The risk, P, reflects the probability that another road user is "safe" versus "risky," indicating an expected propensity to engage in significant behavior that must be accounted for. The confidence reflects a general certainty associated with the data utilized. For example, if the friction map is available to all parties, such that slippery conditions are known to all, then confidence is increased. If the friction map is available only to the ego vehicle, then confidence is decreased and other road users may be expected to act more erratically.”  (emphasis added)
					
 The cited paragraph does not disclose that the predicted trajectory is determined based on part of the availability of information to the object, but rather the confidence. The term confidence is also used with respect to the riskiness grid, r(x,y) (see [0032]), but is not used with respect to the predicted trajectory.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: The Applicant has amended the independent claims 1, 8, and 14 to recite, inter alia, “wherein the predicted trajectory for the object is determined based in part on…availability of the road friction estimates to the object…”.  Applicant states that adequate support is found in [0031] of the instant application.  However, [0031] discloses that:
“The object intention reflects the predicted intention of other road users at the applicable time, whereas the object trajectory reflects the predicted trajectory of other road users at the applicable time. The risk, P, reflects the probability that another road user is "safe" versus "risky," indicating an expected propensity to engage in significant behavior that must be accounted for. The confidence reflects a general certainty associated with the data utilized. For example, if the friction map is available to all parties, such that slippery conditions are known to all, then confidence is increased. If the friction map is available only to the ego vehicle, then confidence is decreased and other road users may be expected to act more erratically.” (emphasis added)

 The cited paragraph does not disclose that the predicted trajectory is determined based on part of the availability of information to the object, but rather the confidence. The term confidence is also used with respect to the riskiness grid, r(x,y) (see [0032]), but is not used with respect to the predicted trajectory.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varnhagen (US PG Pub. 2018/0222462, provided in the IDS hereinafter "Varnhagen ")  in view of Grimm et al. (US PG Pub. 2016/0133131, hereinafter "Grimm"). 
Regarding claim 1, Varnhagen discloses a method, comprising: 
receiving road friction information indicating road friction estimates for a plurality of regions surrounding a vehicle (see at least Varnhagen Fig. 1 and 2, and ¶¶19-20 roadway friction map, “…computer 14 may generate the roadway friction map by determining friction data for one or more of these map segments x0-x21 and storing an array of friction data or segment data in memory 54….a data array may include corresponding friction data associated with a particular vehicle (host vehicle 12 and/or one or more target vehicles 16-20). Friction data may be determined by computer 14 based on a change in velocity while the respective vehicle traverses the respective map segment. Thus, where multiple vehicles 12, 16, 18, and/or 20 traverse a common map segment, computer 14 potentially may store friction data pertaining to each of the vehicles. Further, as the vehicles 12, 16-20 may be moving along the roadway 24, this roadway friction map may be updated repeatedly—e.g., as new portions of the roadway 24 are encountered.”); 
detecting and determining a predicted trajectory for an object within the plurality of regions surrounding the vehicle (see at least Varnhagen ¶32-35, Process 400 begins with block 410, wherein computer 14 may predict a skid event at one of the target vehicles (e.g., vehicle 16). The possible scenarios are plentiful—thus, only a few non-limiting examples are discussed below. …Computer 14 may predict target vehicle 16 will lose traction at an upcoming curve in roadway 24.” See also Figure 2)
wherein the predicted trajectory for the object is determined based in part on the road friction estimates for the plurality of regions surrounding the vehicle (see at least Varnhagen ¶32-35 “This prediction may be based on computer 14 determining a current velocity of vehicle 16 (e.g., from imaging suite 30), computer 14 determining a radius of curvature R for the upcoming curve (e.g., from its navigation system 32), and a determination of the target vehicle friction data (as described above in process 300). For example, through process 300, computer 14 repeatedly may store numerous calculated friction coefficient values—for any single target vehicle (e.g., such as vehicle 16), as well as for target vehicles generally (e.g., including but not limited to vehicles 16, 18, 20)….”) and a probability that the object engages in safe or risky behavior (see at least Varnhagen ¶21, 33-34, “Thus, when predicting a skid event at target vehicle 16, computer 14 may parse memory 54 for the largest measured friction coefficient value (e.g., the largest μ.sub.MEAS) for the respective target vehicle. If the friction coefficient required to maintain traction exceeds that of the largest measured and stored friction coefficient (e.g., the largest μ.sub.MEAS), then the computer may determine a collision avoidance instruction, as described in block 420 below….In another non-limiting example, computer 14 may determine that target vehicle 16 is rapidly decelerating (e.g., in lane L1, as shown in FIG. 1). Using the criteria described above, computer 14 may determine that the friction coefficient required to maintain traction exceeds that of the largest measured and stored friction coefficient (e.g., the largest μ.sub.MEAS). Consequently, computer 14 may determine a collision avoidance instruction, as described in block 420 below—e.g., even before vehicle 16 begins to skid (as shown in FIG. 2).” Further, [0021] defines dangerous behavior to be sudden actions such as deceleration “The proximity may be sized to enable host vehicle 12 in a fully autonomous mode adequate time to react to dangerous or sudden actions of other vehicles 16-20. Thus, in some example, the size of the radius may depend on the speed of the host vehicle 12 and the weight-category of host vehicle 12 (e.g., at highway speeds, a 200-foot radius may be used when the host vehicle 12 is a passenger vehicle, or a 300-foot radius may be used when the host vehicle 12 is a semi-trailer truck or the like).”)
modifying operation of the vehicle based on the predicted trajectory for the object (see at least Varnhagen ¶36”In block 420, the computer 14 outputs or provides a collision avoidance instruction so that vehicle 12 may steer (e.g., turn and/or swerve) the vehicle 12 in response to the instruction, accelerate or decelerate vehicle 12 in response to the instruction, execute any other suitable driving action in response to the instruction to avoid a collision or loss of control at vehicle 12 if and when target vehicle 16 loses traction.”).
Varnhagen does not explicitly disclose wherein the predicted trajectory of the object is determined based in part on availability of the road friction estimates to the object.  
Grimm teaches wherein the host vehicle sends advisories to an object (target vehicle) regarding road friction estimates and thereby can avoid dangerous situations by taking a slightly different tire contact path.  This corresponds to the predicted trajectory of the object is determined in part on availability of the road friction estimates to the object. (see at least Grimm ¶¶ 48-50 “That is, the collection vehicle 270 has participative sensing systems for collecting data about itself and surrounding vehicles and conditions, and sending that data for centralized collection, aggregation and dissemination…..An advisory-receiving vehicle 280—also equivalent to the vehicles 110-150 discussed previously—is any road vehicle equipped with a communications system (such as a telematics system or a V2V/V2I system) capable of receiving advisories from the cloud server 300. If the vehicle 280 has advisory receiving turned on, then it runs a process as shown in FIG. 4…”Further, aggregating data from a plurality of vehicles and providing the information about the condition of the road to a vehicle in the surrounding area in the form of the alert and controlling the object (e.g., employing traction control) based on that information (which corresponds to applicants awareness and thus confidence increasing (see instant specification ¶31).   For example, Grimm ¶¶ 56 and 57 “Participative sensing systems can also be used to collect and disseminate other types of information besides safety-related events and conditions. One example of other data that can be collected, and also benefits from a large number of sampling vehicles, is road surface friction.” and that “the accuracy and timeliness of identified safety-related events and conditions are increased by virtue of the large number of reports on which they are based. Vehicle drivers can benefit from the information contained in the accurate, timely and relevant safety-related advisories—thereby avoiding dangerous situations which would have occurred in absence of the advisories.”  And further Grimm teaches that the information regarding friction can be used to control the object which can also increase confidence that the object will avoid skidding see at least Grimm ¶ 58 “In the case of road surface friction, multiple vehicles which each traverse a slightly different tire contact path, and each of which may be in different phases of braking or acceleration, provide a rich source of data. After the road surface friction data from many vehicles is aggregated and fused, the resulting road friction estimation can be disseminated to driving vehicles where it can be both displayed to drivers and used automatically by vehicle systems such as traction control.” Emphasis added).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Varnhagen with the aforementioned features Grimm because as Grimm teaches the host vehicle is can provide the advisories to other vehicles and is aware of the availability of the information.  Accordingly, the surrounding vehicles may take a slightly different contact path such that slippery sections of the road due to ice, etc. can be avoided, thus increasing safety of the host vehicle near the surrounding vehicle and the surrounding vehicle itself (least Grimm ¶ 58).
Regarding claim 2, the combination of Varnhagen and Grimm disclose the method of claim 1, wherein receiving the road friction information comprises using the road friction estimates for the plurality of regions surrounding the vehicle to generate a road friction map of the plurality of regions surrounding the vehicle (see at least Varnhagen, Fig. 1, 2, road friction map, ¶19, “…computer 14 may generate the roadway friction map by determining friction data for one or more of these map segments x0-x21 and storing an array of friction data or segment data in memory 54” )
Regarding claim 7, the combination of Varnhagen and Grimm disclose the method of claim 1, wherein modifying the operation of the vehicle based on the predicted trajectory for the object comprises modifying one or more of steering, braking, acceleration, and a time-to-travel of the vehicle (see at least Varnhagen ¶36”In block 420, the computer 14 outputs or provides a collision avoidance instruction so that vehicle 12 may steer (e.g., turn and/or swerve) the vehicle 12 in response to the instruction, accelerate or decelerate vehicle 12 in response to the instruction, execute any other suitable driving action in response to the instruction to avoid a collision or loss of control at vehicle 12 if and when target vehicle 16 loses traction.”).
Regarding claims 8-9 and 13, and claims 14-15 and 20, these claims are rejected under the same rationale as claims 1-2 and 7, respectively.  Claim 8 and its dependent claims additionally require a non-transitory computer-readable medium comprising vehicle control instructions stored in a memory and executed by a processor carry out the steps which is also discloses by Varnhagan (See at least Varnhagan ¶ 10 “Computer 14 may be a single computer module (as shown) or may include multiple computing devices—e.g., shared with other vehicle systems and/or subsystems. In at least one example, computer 14 is a traction control module; however, this is merely an example. Computer 14 may comprise a processor or processing circuit 52 coupled to memory 54").  Similarly, claim 14 and its dependents require modules operable for carrying out the steps which is also disclose by Varnhagan (See at least Varnhagan Figure 1, computer 14 elements, Imaging suite 30, ESC system 40 and etc. and ¶ 10 “Computer 14 may be a single computer module (as shown) or may include multiple computing devices—e.g., shared with other vehicle systems and/or subsystems. In at least one example, computer 14 is a traction control module; however, this is merely an example. Computer 14 may comprise a processor or processing circuit 52 coupled to memory 54")
Claims 8 and 14 are rejected under the same rationale, mutatis mutandis, as claim 1, above.  
Claims 9 and 15 are rejected under the same rationale, mutatis mutandis, as claim 2, above.  
Claims 13 and 20 are rejected under the same rationale, mutatis mutandis, as claim 7, above.  

Claims 3-5, 10-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varnhagen and Grimm in view of Falconer et al. (US PG Pub. 2019/0119332, cited in the IDS hereinafter "Falconer ").
Regarding claim 3, the combined Varnhagan and Grimm disclose the method of claim 1, wherein detecting and determining the predicted trajectory for the object within the plurality of regions surrounding the vehicle comprises detecting the object with a perception sensor (see at least Varnhagan ¶ 14-15 Environmental sensors 34 and Motion detection sensors 36 etc.) of the vehicle and determining the predicted trajectory for the object within the plurality of regions surrounding the vehicle see at least Varnhagen ¶32-35 “This prediction may be based on computer 14 determining a current velocity of vehicle 16 (e.g., from imaging suite 30), computer 14 determining a radius of curvature R for the upcoming curve (e.g., from its navigation system 32), and a determination of the target vehicle friction data (as described above in process 300). For example, through process 300, computer 14 repeatedly may store numerous calculated friction coefficient values—for any single target vehicle (e.g., such as vehicle 16), as well as for target vehicles generally (e.g., including but not limited to vehicles 16, 18, 20)….”).
However, the combined Varnhagan and Grimm do not explicitly disclose determining the predicted trajectory for the object using a machine learning algorithm.
Falconer discloses using machine learning to develop the map of obstacles that is used in predicted trajectory for the object (see at least Falconer ¶¶36-37 “Machine vision techniques to segment active and passive sensor data include convolutional neural networks (CNNs). A CNN can be trained to segment input image data into objects and identify the objects based on their appearance and their location with respect to the sensor 115 that acquired the image data…. Segmented objects corresponding to obstacles 405 can be orthographically projected onto map 400A by determining the location of the segmented objects with respect to vehicle 100…. A CNN can be configured and trained to input segmented object data and LIDAR data, RADAR data, proximity data or gyroscopic data and combine the data to identify the range and direction to the obstacles 405. A CNN can be trained by inputting object data and corresponding range data along with ground truth information regarding the object data. See also Fig. 4A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Varnhagan and Grimm with the machine learning as taught by Falconer because machine learning improves the accuracy of the calculations and can improve decision making timing, and further as Falconer teaches the machine learning technique permits the computing device to orthongraphically project sensor data corresponding to the obstacles on a map based on the location of the vehicle (see  ¶35).
Regarding claim 4, the combined Varnhagan and Grimm disclose the method of claim 2, but does not explicitly disclose wherein determining the predicted trajectory for an object within the plurality of regions surrounding the vehicle comprises fusing the road friction map with an object map of the plurality of regions surrounding the vehicle to form a risk map of the plurality of regions surrounding the vehicle.
Falconer teaches determining the predicted trajectory for an object within the plurality of regions surrounding the vehicle comprises fusing the road friction map with an object map of the plurality of regions surrounding the vehicle to form a risk map of the plurality of regions surrounding the vehicle (see Falconer, Figure 4C which is a fusion of map 4A showing objects and 4B showing friction, see also accompanying description in  ¶ 27 and 41 “In some instances, the computing device 105 may be programmed to generate a composite map that includes, e.g., the estimated locations of high friction surfaces and the detected obstacles. The computing device 105 may be programmed to generate the composite map after selecting one of the high friction surfaces.” and “or instance, the composite map 400C shows the obstacles 405 and the locations of the high friction surfaces 415. In some instances, the map 400C may also show the path range 410. Using the map 400C, the computing device 105 can plan one or more trajectories from the present location of the vehicle 100 to one of the high friction surfaces 415.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Varnhagan and Grimm with the aforementioned features of Falconer because as Falconer teaches the composite map can be used to develop the vehicle trajectory to the high friction surface and avoid detected obstacles. (see at least Falconer, ¶ 6 and abstract).
Regarding claim 5, the combined Varnhagan, Grimm and Falconer disclose the method of claim 4, as rejected above, and further wherein the predicted trajectory for the object is determined based in part on the risk map for the plurality of regions surrounding the vehicle (see Falconer, Figure 4C which is a fusion of map 4A showing objects and 4B showing friction, which shows where the vehicle avoid low  friction surfaces and detected obstacles as described in ¶6 and see also accompanying description in  ¶ 27 and 41 as cited above).
Claim 16 is rejected under the same rationale, mutatis mutandis, as claim 3, above.  
Claims 10 and 17 are rejected under the same rationale, mutatis mutandis, as claim 4, above.  
Claims 11 and 18 are rejected under the same rationale, mutatis mutandis, as claim 5, above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662